Citation Nr: 0844364	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-34 709A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to the repair or replacement of an inground pool 
heater through Independent Living Services. 

(The issues of service connection for a bilateral shoulder 
disability and an initial evaluation in excess of 10 percent 
for a right wrist disability will be addressed in a separate 
decision.)


ATTORNEY FOR THE BOARD

S. F. S., Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

At the time of the aforementioned decision in April 2007, the 
veteran was informed that his request for repair of an 
inground pool heater was being denied.  Additionally noted at 
the time was that the veteran's primary care physician, a 
Dr. S. A. Chrissian, had advised in an e-mail dated in March 
2007 that he would not order "pool therapy" for the veteran 
at the present time.  Significantly, a copy of that e-mail 
does not appear to have been made a part of the veteran's 
claims folder.  Nor is any other statement from the veteran's 
primary care physician currently of record.  

The Board further notes that, in November 2007, there was 
received the veteran's Substantive Appeal on the issue of 
entitlement to the repair or replacement of an inground pool 
heater.  However, at present, the veteran's file contains 
neither a Notice of Disagreement nor a Statement of the Case 
on that particular issue.  Such documents are arguably vital 
to a proper adjudication of the veteran's current claim for 
benefits.

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO/AMC for the following actions:

1.  Contact Dr. S. A. Chrissian, who is 
apparently employed at the Los Angeles, 
California, VA Medical Center, with a 
request that he provide a copy of the 
March 19, 2007 e-mail indicating that he 
would not at present order pool therapy 
for treatment of the veteran's service-
connected bilateral knee disabilities.  
Dr. Chrissian should, additionally, be 
requested to provide a copy of any and 
all records pertaining to the veteran's 
treatment, as well as an opinion as to 
whether, at present, hydro-pool therapy 
is necessary for treatment of the 
veteran's service-connected bilateral 
knee disabilities.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
aforementioned denial of the veteran's 
claim for benefits, should also be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran should be 
informed of any such problem.

3.  The RO/AMC should then attempt to 
obtain a copy or copies of the missing 
Notice of Disagreement and Statement of 
the Case on the issue of entitlement to 
the repair or replacement of an inground 
pool heater through Independent Living 
Services.  Should those documents prove 
unavailable, the RO/AMC should, at a 
minimum, issue a "replacement" Statement 
of the Case on the issue of entitlement 
to the repair or replacement of an 
inground pool heater through Independent 
Living Services.  Once again, all such 
documents should be made a part of the 
veteran's claims folder.

4.  Thereafter, review the veteran's 
claim for the repair or replacement of an 
inground pool heater through independent 
living services.  Should the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).


	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



